HOUGH, Circuit Judge
(dissenting). I dissent from the result reached upon the writ brought by the United States. Insurance of life means insurance against death. If in the vernacular the insured has to “die to win;” he has life insurance; it makes no difference what the trade-name of the writing evidencing the contract may be. That portion of what is commonly called a casualty policy, which requires payment upon accidental death, is in truth life insurance.
Eor this reason, I think Judge Grubb’s disposition of the matter on the trial was correct.